NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                       2008-1142

               YANTAI TIMKEN CO., LTD. and THE TIMKEN COMPANY,

                                                      Plaintiffs-Appellants,

                                            v.

                                    UNITED STATES,

                                                      Defendant-Appellee,

                                           and

                               PEER BEARING COMPANY,

                                                      Defendant-Appellee.


          William A. Fennell, Stewart and Stewart, of Washington, DC, argued for the
plaintiffs-appellants. With him on the brief was Terence P. Stewart.

         Jeanne E. Davidson, Director, Civil Division, Commercial Litigation Branch,
United States Department of Justice, argued for all defendants-appellees. With her
on the brief were Gregory G. Katsas, Assistant Attorney General, Patricia M.
McCarthy, Assistant Director, and L. Misha Preheim, Trial Attorney. Of counsel on
the brief was Melanie A. Frank, Senior Attorney, International Office of the Chief
Counsel for Import Administration, United States Department of Commerce, of
Washington, DC.

        John M. Gurley, Arent Fox, LLP, of Washington, DC, for the defendant-
appellee Peer Bearing Company. With him on the brief were Diana Dimitriuc Quaia
and Nancy A. Noonan.

Appealed from: United States Court of International Trade

Senior Judge Nicholas Tsoucalas
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2008-1142


             YANTAI TIMKEN CO., LTD. and THE TIMKEN COMPANY,

                                                     Plaintiffs-Appellants,

                                          v.

                                 UNITED STATES,

                                                     Defendant-Appellee,

                                         and

                           PEER BEARING COMPANY,

                                                      Defendant-Appellee.


                                  Judgment
ON APPEAL from the       United States Court of International Trade

in CASE NO(S).           06-00020

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, CLEVENGER and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATE December 3, 2008                      /s/ Jan Horbaly
                                          Jan Horbaly, Clerk